Citation Nr: 0031303	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-35 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a written brief submitted to the Board in March 2000, the 
veteran's representative raised the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  As this issue has not 
been adjudicated by the RO, it is referred there for 
appropriate action.  


REMAND

The veteran's DD 214 and service records show that he served 
in Vietnam from January 1969 to January 1970, and was awarded 
the National Defense Service Medal, the Vietnam Service Medal 
and the Vietnam Campaign Medal.  His military occupational 
specialty was wheel vehicle mechanic.  The veteran's 
personnel records reflect that he was assigned to the 662nd 
TC Det USARPAC on January 15, 1969, and was transferred to 
the 355th Avn Co USARPAC on January 23rd.  On October 22, 
1969, he was transferred back to the 662nd TC Det, during 
which time he served as a wheel vehicle mechanic.  He left 
Vietnam on or about January 7, 1970.  As it is not shown that 
the veteran engaged in combat, his statements are inadequate 
to prove the occurrence of a stressor in service, and such a 
stressor must be established by official service records or 
other credible supporting evidence.  Gaines v. West, 11 Vet. 
App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The file shows that the veteran has made allegations of 
service stressors.  He maintains that around July 1969, while 
assigned to the 355th Avn Co in "Phi Hip", the mess hall was 
hit by mortar fire.  He indicates that a second mortar hit 
the company behind them.  He also maintains that around 
August or September 1969 he witnessed a civilian bus filled 
with severely injured or dead Vietnamese children and adults.  
He also maintains that a helicopter from the "1st Avn, 498th 
Med Company, Air Ambulance" was shot down in front of his 
bunker.  He was not sure if all were dead or not because he 
was receiving sniper fire.  See response to stressor 
statement received in November 1998.  

In August 1999, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) forwarded extracts of Operational 
Reports - Lessons Learned (OR-LL's) submitted by the 268th 
Combat Aviation Battalion (268th CAB), the higher headquarter 
of the 662nd Transportation Detachment (662nd Trans Det) and 
the 355th Aviation Company (355th Avn Co), for the period 
February 1969 to January 1970.  The OR-LL's documented 
attacks against Phu Hiep, the documented base camp area 
location of the 662nd Trans Det and the 355th Avn Co.  
Additionally, the OR-LL's documented that aircraft of the 
battalion received hostile fire during the reporting period.  
The Board notes that while the veteran's general claim that 
his company was exposed to enemy fire is bolstered by the 
records provided by USASCRUR, none of his specific stressors 
were corroborated.  Notably, USASCRUR indicated that morning 
reports could be used to verify daily personnel actions such 
as wounded or killed in action.  USASCRUR indicated that 
these records could be obtained from the National Personnel 
Records Center (NPRC).  The Board notes that no attempt has 
been made to obtain morning reports from the NPRC.  

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Review of the record reveals that 
the veteran filed his claim for service connection for PTSD 
in July 1994.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran received an award of the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat citation, will be accepted as conclusive evidence of 
the claimed in-service stressor, absent evidence to the 
contrary.  Where combat is verified, the veteran's credible 
or "satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (1996); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki at 99.  Nor is the veteran's lay testimony alone 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Zarycki at 98.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 
(2000).

The Board notes that an August 1999 memorandum to the 
veteran's Congressman indicates that the veteran was awarded 
Social Security disability.  Although it is unclear from a 
review of the record that the veteran is in fact in receipt 
of disability benefits, the Board is of the opinion that 
copies of all supporting clinical documents as well as any 
determination of eligibility for disability benefits would 
assist in the adjudication of the current claim.  See Collier 
v. Derwinski, 1 Vet.App. 413, 417 (1991).

In addition, the Board notes that the claims file does not 
contain a copy of the original Statement of the Case (SOC) 
issued to the veteran.  From a review of the record, the 
original SOC appears to have been issued in October 1995.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should associate with the 
claims file a copy of the SOC which was 
apparently issued in October 1995.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a) 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A)  A copy of the notice 
must be associated with the claims file. 

3.  The RO should submit copies of the 
veteran's DA 20 to the NPRC, and request 
copies of morning reports for the 
veteran's Vietnam units (the 268th CAB, 
the 662nd Trans Det, and the 355th Avn Co) 
from July 1969 to September 1969.  All 
records obtained should be associated 
with the claims file.  If the records 
cannot be obtained, the reason therefor 
should be properly noted in the file.  
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a) 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

4.  The RO should ascertain if the 
veteran is in fact in receipt of Social 
Security benefits, and if so, should 
obtain all the medical records pertinent 
to such a claim together with the Social 
Security Administration decision.  See 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a) 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

5.  Following the above, the RO must make 
a specific determination as to whether 
the record establishes the existence of a 
stressor or stressors during active 
service, and; if so, the RO must 
specifically identify the stressor(s) 
established by the record.  The RO must 
also make a specific finding as to 
whether the veteran engaged in combat.  
See Zarycki, 6 Vet. App. at 91.

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor(s) that the 
RO determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:

(a)  whether the stressor(s) determined 
by the RO to actually have occurred was 
sufficient to produce PTSD; 

(b)  whether the veteran meets the 
diagnostic criteria for PTSD under DSM-IV 
and; 

(c)  whether there is a link between 
current symptoms and the stressor(s) 
specified by the RO as established by the 
record.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination. 

7.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO should 
readjudicate the claim for service 
connection under both the old and new 
criteria.



The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in 

sections 3 and 4 of the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal guidance that is 
subsequently provided by the Department, including, among 
others things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should be 
considered.  If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, if any, 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 10 -


